Citation Nr: 1619340	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, in excess of 70 percent disabling. 

2.  Entitlement to an initial increased rating for coronary artery disease (CAD), in excess of 30 percent disabling. 

3.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and received a Combat Infantry Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A copy of that transcript has been associated with the claims file.  

In December 2013, the Board in pertinent part, granted an increased rating for PTSD at a 70 percent evaluation, enetitlement to a TDIU, and remanded the claims for further development.  


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran's representative to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In March 2016, the Veteran's representative stated that the Veteran wanted to withdraw his appeal regarding entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder; in excess of 30 percent for coronary artery disease (CAD); and a compensable rating for bilateral hearing loss.  The correspondence also included the Veteran's consent to the withdrawal of the claims on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


